Citation Nr: 1314849	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to increased ratings for residuals of removal of pterygia of the left eye, currently assigned "staged" ratings of 10 percent prior to December 29, 2008, and 20 percent from that date.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1952 to March 1954 and from July 1957 to April 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Little Rock, Arkansas RO, which granted service connection and assigned a 0 percent rating.  An interim [August 2011] rating decision awarded the increased ratings currently assigned.


FINDINGS OF FACT

In April 2013, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the rating for residuals of removal of pterygia of the left eye; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for an increased rating for residuals of removal of pterygia of the left eye; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In August 2011, the Veteran filed a substantive appeal perfecting his appeal in the matter of the rating for residuals of removal of pterygia of the left eye.  In April 2013, the Veteran submitted a statement indicating, "I, [the Veteran], would like to withdraw my appeal from the Board of Veterans Appeals.  I am no longer interested in pursuing this matter.  Please send me confirmation that this appeal has been withdrawn."  As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of the rating for residuals of removal of pterygia of the left eye.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking an increased rating for residuals of removal of pterygia of the left eye is dismissed.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


